In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Kings County (Lodato, J.), dated January 30, 1985, which (1) denied its motion for an order directing Tunstead, Schechter & Torre, the plaintiff’s former attorneys, to turn over to the plaintiff their time records, correspondence, internal memoranda, and other files and documents concerning the case, and (2) granted the cross motion of the attorneys to quash a subpoena duces tecum requiring the production of such documents.
Appeal dismissed, without costs or disbursements.
In a prior cross motion dated June 1, 1984, the plaintiff sought essentially the same relief, that is, the production of documents and records, including time records, in the possession of its former attorneys, the respondent Tunstead, Schechter & Torre. Before a decision was rendered on that cross motion, the attorneys did deliver to the plaintiff their files in this action, with the exception of their time records. The cross motion was thereafter set down for a hearing by *340order of the Supreme Court, Kings County (Miller, J.), dated August 30, 1984.
Although not denominated as such, the plaintiffs instant motion for the production of the attorneys’ time sheets is in reality a motion to reargue the prior cross motion which was set down for a hearing. It is well settled that no appeal lies from an order denying reargument, and the plaintiffs appeal must therefore be dismissed (see, Alessi v County of Nassau, 100 AD2d 561, 562). Lazer, J. P., Mangano, Bracken and Kooper, JJ., concur.